department of the treasury internal_revenue_service washington d c covemnkemer ano jul division uniform tssue list contact person identification_number telephone number legend g h j k x y z aa bb dear sir or madam this is in response to b's private_letter_ruling request as supplemented in which b requested certain rulings as described below b is recognized as an exempt_organization under sec_501 of the internal_revenue_code the code c is the sole member of b parent_corporation of a group of corporations the group the group is the ' g-related companies in e c is also the sole member of d e's oldest and largest f both c and d are recognized as exempt_organizations under sec_501 b c and d are all classified as c was established to serve as the family of b was incorporated for the purpose of receiving and administering funds for the maintenance expansion and general support of d among b's specific purposes are to hold manage invest reinvest purchase sell lease mortgage or otherwise dispose_of lands securities and other investment properties belonging to or owned by b and to distribute such of its income as determined by the board_of trustees to d or as directed by c for the support and continued development of the activities of d and the support of f and g for its fiscal_year y and z b had net operating income of dollar_figure dollar_figure short-term investments and long-term pooled investment fund for fiscal years y and z respectively bhad x of pre-tax debt-financed unrelated_business_income from its operations in fiscal years y and z respectively b's net_income for fiscal years y and z was dollar_figure x anddollar_figure primarily to d x was transferred to other members of the group x respectively balsoearneddollar_figure x of investmentincome on its x on operating revenues of x of which dollar_figurex and dollar_figure xand xanddollar_figure xand xand dollar_figure b holds a substantial amount of - that was transferred from d in aa including h collectively the property that b operates and in which b leases or licenses space to various tenants the property is either in deteriorated condition or is underutilized because of poor building design b wants to completely redevelop the property into an center that would not include j use the proposed redevelopment will require the removal of all existing buildings although the property represents only a fraction of b's acreage it is significant to b in terms of land valuation and income in connection with the redevelopment of the property b's employees will negotiate contracts with independent contractors that will perform the actual construction and development work approve construction plans and monitor compliance of all work performed by independent contractors alternatively if the property is leased to one or more ground lessees the lessees of the property may conduct all or some of the construction and rehabilitation work on the property b would retain the right to review and approve construction plans and related construction contracts b would also monitor compliance of all work performed by the lessees or independent contractors hired by the lessees through its employees and independent contractors b will negotiate the terms of leases b will not enter into any lease arrangement under which the determination of the amount of rent paid_by a tenant is based on the income or profit derived from the leased property however b may enter into a lease arrangement under which the determination of the amount of rent paid_by a tenant is based on a known percentage of the gross_receipts or sales from the leased property through its employees or through independent contractors b intends to provide certain services with respect to the property these services would include pest control landscaping fire protection and routine security guard services in the common areas of the property b will provide repair services such as repairing and repainting buildings and other structures repairing roofs and repairing or replacing ducts conduits in addition b will provide routine common area janitorial and cleaning services these services will include the cleaning of windows public entrances exits stairwells lobbies and restrooms all such maintenance repair and cleaning services that b intends to provide are ordinary necessary and customary services provided by owners of leased property in the state tenants will reimburse b for their pro_rata share of the cost of these services as well as their pro_rata share of certain overhead costs incurred by b in providing these services b will cause lines and conduits for the usual and customary utility_services to be connected to the leased premises of the tenants of the property b will cause the appropriate utility company to provide utility_services such as electricity gas and water to its tenants and will charge tenants for their allocable share of utilities b will permit local telephone_companies to install pay telephones in the common areas of the property and may provide space for these telephones in exchange for a rental fee b will permit the installation of newspaper and other vending machines at certain locations in the common areas of the property for a rental or licensing fee b may encourage or require tenants of the property to participate in a merchant association to support and coordinate advertisements and promotions for the property b may also encourage or require tenants to participate in a marketing fund the money in the marketing fund would be used for promotional expenditures_for the property as a whole and to induce the public to frequent the property in the aggregate these marketing and promotional activities will amount to less than seven percent of the total expenses associated with operating the property and less than three percent of b's revenues from the property the property will include parking lots for use by tenants and customers of the property b will not directly operate the parking lots but instead will lease the parking lots to a third-party operator b will not enter into any parking lot lease under which the amount_paid by the third- party operator is based on the profits derived from the parking lot in addition to the redevelopment of the property b expects to maintain renovate develop and improve its other land holdings over the next four years this includes renovation of a k into a state-of-the-art g conferencing center that will be used primarily by d the following rulings are requested after taking into account b's existing real_estate activities the proposed renovations to the k and the proposed redevelopment of the property whether done by b itself by a lessee of the property or by a partnership in which b is a partner will not provide the basis for the revocation of b's exempt status under sec_501 of the code after taking into account b's existing real_estate activities b's increased rental activities in connection with the redeveloped property including negotiating leases collecting rents and maintaining the property for rent will not provide a basis for revocation of b's exempt status under sec_501 of the code after taking into account b's existing real_estate activities b's proposed renovations to the k b's proposed redevelopment of the property and b's increased rental activities with respect to the property will not provide a basis for finding that b is a feeder_organization for purposes of sec_502 of the code the redevelopment activities undertaken by b at the property will not cause the income generated by the property to be treated as something other than rents_from_real_property as set forth in sec_512 of the code the lease management activities undertaken by b at the property will not cause the income generated by the property to be treated as something other than rents_from_real_property as set forth in sec_512 of the code the customary owner services related to the property including a maintenance repair and cleaning services b utility_services c additional leasing services and d marketing and promotional activities related to the property will not cause the income generated by the property to be treated as something other than rents_from_real_property as set forth in sec_512 of the code even if the service determines that the marketing and promotional activities related to the property fail to meet the two-prong test of sec_1_512_b_-1 of the income_tax regulations the regulations the income received from the operation of the property still constitutes rents_from_real_property within the meaning of sec_512 of the code since the marketing and promotional activities are insubstantial in relation to all of the permissible activities carried on in operating the property the rental income from the parking lots on the property will be treated as rents_from_real_property as set forth in sec_512 of the code and the services provided by the taxpayer related to the parking lots will not cause such lease income to be treated as something other than rents_from_real_property as set forth in sec_512 sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 of the code in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes revrul_64_182 1964_1_cb_186 describes an organization that derives its income principally from the rental of space in a large commercial office building that it owns maintains and operates the charitable purposes of the organization are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such other organizations for charitable purposes the organization is deemed to meet the primary purpose test of sec_1_501_c_3_-1 of the regulations and to be entitled to exemption from federal_income_tax under sec_501 where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources sec_502 of the code provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_502 of the code provides that the term trade_or_business shall not include the deriving of rents which would be excluded under sec_512 if sec_512 applied to the organization sec_511 of the code imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of certain organizations otherwise exempt from federal_income_tax sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by chapter of the code which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 the term unrelated_trade_or_business as defined in sec_513 of the code means any trade_or_business with certain specified exceptions the conduct of which is not substantially related aside from the needs of the organization for income or funds of the use it makes of the profits derived to the exercise or performance by the organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_512 of the code provides that in determining unrelated_business_taxable_income there shall be excluded all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received under the lease sec_1_512_b_-1 of the regulations provides that for taxable years beginning after date rents from property described in sec_1_512_b_-1 and the deductions directly connected with them shall be excluded in computing unrelated_business_taxable_income however certain rents from and certain deductions in connection with debt- financed property as defined in sec_514 shall be included in computing unrelated_business_taxable_income sec_1_512_b_-1 of the regulations provides that the rents which are excluded from unrelated_business_taxable_income under sec_512 are a all rents_from_real_property and b all rents from personal_property leased with real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease sec_1_512_b_-1 of the regulations provides that sec_1_512_b_-1 shall not apply if the determination of the amount of such rents depends in whole or in part on the income or profits derived by any person from the property leased other than an amount based on a fixed percentage or percentages of the gross_receipts or sales sec_1_512_b_-1 of the regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or for the use or occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant revrul_80_298 1980_2_cb_197 held that an exempt university that leased its stadium to a professional football team for several months of the year and provided utilities ground maintenance dressing room linen and stadium security services was engaged in an unrelated_trade_or_business the activity did not have a substantial causal relationship to the achievement of the university's exempt purposes as required by d of the regulations in addition because the organization provided substantial services for the convenience of the lessee that went beyond those usually rendered in connection with the rental of space for occupancy only the income could not be excluded from unrelated_business_taxable_income as rent from real_property under sec_512 of the code and sec_1_512_b_-1 of the regulations sec_512 of the code provides that in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_514 of the code provides that the term debt-financed_property means any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in sec_514 at any time during the taxable_year the requested rulings are discussed below and aside from express statutory limitations on business activity such as sec_502 of the code there is no quantitative limitation on the amount of unrelated business an organization may engage in under sec_501 other than that implicit in the fundamental requirement of charity law that charity property must be administered exclusively in the beneficial_interest of the charitable purpose to which the property is dedicated sec_1_501_c_3_-1 of the regulations provides that a sec_501 organization may operate substantial_business_activities so long as the organization is not organized or operated for the primary purpose of carrying on unrelated_trade_or_business the test i sec_21 fee ono so lara ree enigaunptycts ape coma een satisfied if the facts show that an organization is carrying on a charitable program reasonably commensurate with its financial resources including income from business activities the organization described in revrul_64_182 supra carried out its charitable purposes by making contributions and grants to other charitable organizations from income derived from renting space in a commercial office building the organization was deemed to meet the primary purpose test upon a showing that its program of contributions and grants was commensurate in scope with the organization's financial resources b has historically distributed a substantial amount of its annual net_income to members of x of which dollar_figurex the group for the fiscal years bb through z b averaged net_income of dollar_figure - on average was transferred to the group for its use in carrying out the group's charitable activities these distributions represent on average i ofnetincome and of operating income which excludes investment_income retained in the long-term investment portfolio the income retained by b will be used either to finance the improvements to b's properties or will eventually be distributed to members of the group for use in their charitable activities b is required by its charter of incorporation to distribute its income to d or the other members of the group under the facts and circumstances as represented b is carrying on a charitable program commensurate in scope with its resources therefore b is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business sec_502 of the code is a narrowly drawn exception to the general principal that the administration of property exclusively in the beneficial_interest of charity is the ultimate test of whether an organization is being operated for a charitable purpose under sec_501 sec_502 denies exemption to organizations operated for the primary purpose of carrying_on_a_trade_or_business for profit where such organization's sole charitable activity is that its profits are payable to organizations_exempt_from_taxation under sec_501 in determining whether an organization is engaged in a trade_or_business sec_502 excludes the deriving of rents that would be excluded from unrelated_business_taxable_income under sec_512 if sec_512 applied to the organization however income derived from debt-financed_property is considered income from an unrelated_trade_or_business under sec_512 in the amount ascertained under sec_514 and therefore not excluded under sec_512 since such income from debt-financed_property would not be excluded under sec_512 the deriving of such income would be considered a trade_or_business under sec_502 the majority of b's real_estate rental activities fall within the protected class of rents set forth in sec_502 of the code b's debt-financed rental income to the extent treated as unrelated_business_taxable_income under sec_512 is not large enough to cause b to be treated as being operated for the primary purpose of carrying_on_a_trade_or_business under sec_502 for its fiscal_year ended june z b had total income of approximately dollar_figurex and only following completion of the improvements to the property b estimates that the amount of debt-financed_income may increase from constitute only approximately to approximately dollar_figurex this level of debt-financed_income would of debt-financed rental income roughly of b's total projected income and is not sufficient to cause b to be operated for the primary purpose of carrying_on_a_trade_or_business the majority of b's rental activities qualify for the exception under sec_502 thus b is primarily involved in activities that would not be considered a trade_or_business for purposes of sec_502 accordingly although b will have unrelated_business_taxable_income from its debt-financed rental income to the extent determined under sec_514 b is not a feeder_organization under sec_502 b is organized to receive and administer funds for the maintenance expansion and in that regard one of b’s purposes is to hold manage invest reinvest general support of d sell lease mortgage or otherwise dispose_of lands securities and other investment properties belonging to or owned by it thus b has an obligation to properly manage the property and to use the revenue of the property to support d and other members of c in its current condition the property is ill-designed and deteriorated the development activities proposed by b with respect to the property are designed to improve the long-range earning capacity of the property and are reasonable measures to protect the value of the property thus the real_estate development activities of the property by b will not in itself cause the rent received from the property to fall outside the modification under sec_512 for rents_from_real_property similarly if b leases all or a portion of the property to a developer lessee who will perform the development activities such arrangement in itself will not cause rent from the property to fall outside the modification under sec_512 for rents_from_real_property the lease management activities undertaken by b at the property such as negotiating lease terms and billing for rent and other payables are activities that are normal and incidental to the management of real_estate investments therefore such lease management activities in themselves will not cause the income generated by the property to be treated as something other than rents_from_real_property under sec_512 of the code moreover since b will not enter into any arrangement with respect to the property under which the determination of the amount of rent paid_by a tenant will be based in whole or in part on the income or profits derived from the property the lease terms related to the property will not in themselves cause the income generated by the property to be treated as something other than rents_from_real_property under sec_512 of the code b will provide maintenance services such as pest control landscaping fire protection and guard services in connection with the overall operation of the property such services are distinguishable from those described in revrul_80_298 the services described in the revenue_ruling included crowd and traffic control guarding the stadium and maintaining the privacy of practice session the services provided by b are in connection with the overall operation of the property the areas maintained are primarily common areas not individual lease space such services are of the type provided primarily for the convenience of the landlord not the tenant and thus are not impermissible services for purposes of sec_1_512_b_-1 of the regulations similarly repair services to the building its roof ducts conduits and similar items are necessary for the preservation of the property and are not primarily services for the convenience of the occupant likewise janitorial and cleaning services to the common areas of the property such as cleaning of windows public entrances stairwells lobbies and restrooms are not considered services rendered to the occupant under sec_512 b -1 c of the regulations b will cause lines and conduits to be connected to the leased premises to allow for the provision of utility_services such as electricity gas and water to the tenants electricity water and gas are substantially_similar to those services which under sec_1_512_b_-1 of the regulations are not considered rendered to the occupant these services are essential to the operation of the property and thus are not primarily rendered for the convenience of the tenants they are also customarily rendered in connection with the rental of property moreover since heat and light are specifically cited in sec_1_512_b_-1 of the regulations as services that are not considered as rendered to the occupant electricity and gas which are generally necessary for the generation of heat and light also are not services rendered to the occupant accordingly the provision of utility_services does not affect the characterization of otherwise qualifying rents_from_real_property within the meaning of sec_512 of the code b will lease space in the common areas of the property to telephone_companies to install and maintain pay telephones b will also lease or license space in the common areas of the property to vendors to provide and maintain newspaper and other vending machines payments to b for the use or right to use such space constitute rents_from_real_property within the meaning of sec_512 of the code since such space subject_to the lease or license is real_property the marketing and promotion activities that b will provide with respect to the property such as the operation of a merchants’ association that would coordinate advertisements and promotions for the property are activities that are primarily for the convenience of the tenants and are other than services usually or customarily rendered in connection with the rental of rooms or other space for occupancy only however even though such marketing and promotion activities are impermissible services they are insubstantial in relation to all of the permissible activities carried on in operating the property the expenses associated with such marketing and promotion activities will constitute less than seven percent of total expenses associated with operating the property and less than three percent of the total revenues from the property accordingly the marketing and promotion activities will not in themseives cause the income received from operating the property to be classified as other than rents_from_real_property under sec_512 of the code the provision of parking for tenants and visitors to the property is necessary if the property is to be a productive investment since b will not directly operate the parking lots but instead lease the parking lots to a third-party operator the revenue from such leases will be considered rents_from_real_property under sec_512 of the code the maintenance repair cleaning and lighting of the parking lots is necessary for their use and preservation and are services usually and customarily rendered in connection with the rental of parking lots to third-party operators consequently if b provides maintenance repairs cleaning and lighting for the parking lots such services will not in themselves cause the revenue from b’s lease of the parking lots to be considered anything other than rents_from_real_property under sec_512 accordingly based on the facts represented we rule that after taking into account b's existing real_estate activities the proposed renovations to the k and the proposed redevelopment of the property whether done by b itself by a lessee of the property or by a partnership of which b is a partner will not provide the basis for the revocation of b's exempt status under sec_501 of the code after taking into account b's existing real_estate activities b's increased rental activities in connection with the redeveloped property including negotiating leases collecting rents and maintaining the property for rent will not provide a basis for revocation of b's exempt status under sec_501 of the code after taking into account b's existing real_estate activities b's proposed renovations to the k b's proposed redevelopment of the property and b's increased rental activities with respect to the property will not provide a basis for finding that b is a feeder_organization for purposes of sec_502 of the code the redevelopment activities undertaken by b at the property will not affect the characterization of otherwise qualifying rents_from_real_property within the meaning of sec_512 of the code the lease management activities undertaken by b at the property will not affect the characterization of otherwise qualifying rents_from_real_property within the meaning of sec_512 of the code the maintenance repair and cleaning services utility_services and additional leasing services such as those for the provision of pay telephones and vending machines related to the property will not affect the characterization of otherwise qualifying rents_from_real_property within the meaning of sec_512 of the code the marketing and promotion activities related to the property although impermissible services under sec_1_512_b_-1 of the regulations will not affect the characterization of otherwise qualifying rents_from_real_property within the meaning of sec_512 of the code because they are insubstantial in relation to all of the permissible activities carried on in operating the property the rental income from the parking lots on the property operated by independent contractors will be treated as rents_from_real_property within the meaning of sec_512 of the code and the services provided by b related to the parking lots will not affect the characterization of otherwise qualifying rents_from_real_property within the meaning of sec_512 provided such services are usually and customarily rendered in connection with the lease of parking lots to independent contractors except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative you should keep a copy of this letter in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely joseph chasin acting manager exempt_organizations technical group
